 1                                UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3       Candice Katie Towner,                                 Case No. 2:19-cv-00636-JAD-EJY

 4             Plaintiff
         v.                                                    Order Adopting Report and
 5                                                         Recommendation and Dismissing Case
         Frederick Omoyuma Silver,
 6
               Defendant                                                  [ECF No. 6]
 7

 8            In August 2019, the court dismissed this action for lack of subject-matter jurisdiction

 9 with leave to amend by September 15, 2019, warning that the failure to act by that deadline

10 would result in a recommendation by the magistrate judge that this case be dismissed. No action

11 was taken by that deadline, and the magistrate judge now recommends that I dismiss this case. 1

12 The deadline for objections to that recommendation passed without objection or any request to

13 extend the deadline to file one. “[N]o review is required of a magistrate judge’s report and

14 recommendation unless objections are filed.” 2

15            IT IS THEREFORE ORDERED that the magistrate judge’s report and recommendation

16 [ECF No. 6] is ADOPTED;

17            IT IS FURTHER ORDERED THAT this case is dismissed without prejudice. The Clerk

18 of Court is directed to ENTER JUDGMENT ACCORDINGLY and CLOSE THIS CASE.

19

20
                                                               _________________________________
                                                                              ___
                                                                               _______
                                                                                    _ _____ ____
21                                                             U.S. District Judge
                                                                              udgee Jennifer
                                                                                           er A.
                                                                                    J nniffer
                                                                                    Je        A Dorsey
                                                               Dated: January 22, 2020
22
     1
         ECF No. 6.
23   2
      Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003); see also Thomas v. Arn, 474
     U.S. 140, 150 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).
